DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 7, 13, and 19 have been amended.
Claims 1-24 have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 14, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2006/0407028 by Meuwissen et al. (hereinafter referred to as “Meuwissen”) in view of US Publication No. 2014/0189287 by Plotnikov et al. (hereinafter referred to as “Plotnikov”). 
Regarding claims 1, 7, 13, and 19, taking claim 1 as representative, Meuwissen discloses:
a method of hardware acceleration for operating a computational network, comprising: (Meuwissen discloses, at ¶ [0034], using (and storing instructions in instruction memory (which is a non-transitory storage medium) a data processor (which is a hardware accelerator), which comprises multiple separate but interconnected parts, including memory coupled to a processor.); 
determining that a loop structure comprising a set of loops is to be executed by a first processor, each of the set of loops including a set of operations (Meuwissen discloses, at ¶ [0036], determining (which discloses means to do so) that a loop (which discloses a set of operations) is to be executed by an operation execution unit, which is a first processor.); 
configuring a second processor to decouple overhead operations of the loop structure from compute operations in the sets of operations of the set of loops of the loop structure (Meuwissen discloses, at ¶ [0034], configuring (which discloses means to do so) a loop control circuit, which is a second processor, to perform overhead operations. The overhead operations are decoupled from compute operations of the loop structure by virtue of being performed by a separate processor, i.e., the loop control circuit.); and 
accelerating processing of the loop structure by processing the overhead operations using the second processor based on the configuring of the second processor, and separately processing the compute operations using the first processor, the overhead operations comprising determining…a starting address of a loop of the set of loops, a count of the loop… (Meuwissen discloses, at ¶ [0036], the loop control circuit processing overhead operations separately from the operations being executed by the operation execution unit (which discloses means to do so), wherein the overhead operations are based on the operations being executed by the operation execution unit. The processing is based on the configuring, i.e., the initializing of the loop control circuit with the loop information used to control execution of the loops. Meuwissen also discloses, at ¶ [0036], determining start addresses and loop counts for the loops).
Meuwissen does not explicitly disclose determining a set of memory addresses for each of the set of loops based on the aforementioned start address and a stride value of the loop, wherein each respective loop of at least two loops of the set of loops is executed with a respective base value that is set for an iteration of the respective loop based on incrementing a respective other base value of a parent loop of the respective loop and a respective other stride value that corresponds to the parent loop of the respective loop. 
However, in the same field of endeavor (e.g., loops) Plotnikov discloses:
determining a set of memory addresses for each of the set of loops based on the aforementioned start address and a stride value of the loop (Plotnikov discloses, at Table 6, determining addresses for the loops based on start addresses and strides.); and
wherein each respective loop of at least two loops of the set of loops is executed with a respective base value that is set for an iteration of the respective loop based on incrementing a respective other base value of a parent loop of the respective loop and a respective other stride value that corresponds to the parent loop of the respective loop (Plotnikov discloses, at Table 4, the base values depend on base values of outer (parent) loops, which are incremented using corresponding (parent) stride values. For example, the value A is a base value that is set based on the indices for parent and child loops, where each index is incremented using respective stride values.).
.It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Meuwissen’s loop information to include stride values for determining memory locations, as disclosed by Plotnikov, because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Regarding claims 2, 8, 14, and 20, taking claim 2 as representative, Meuwissen, as modified, discloses the elements of claim 1 discussed above. Meuwissen also discloses:
wherein the overhead operations include first operations associated with computation of loop boundaries (Meuwissen discloses, at ¶ [0034], the operations include storing indications of a loop start, a loop end, and a loop count.).

Regarding claims 3, 9, 15, and 21, taking claim 3 as representative, Meuwissen, as modified, discloses the elements of claim 1 discussed above. Meuwissen also discloses:
wherein the overhead operations are decoupled based at least in part on a first instruction (Meuwissen discloses, at ¶ [0036], an instruction that includes an indication of a loop start results in storing, by the loop control circuit, of the start information.).

Regarding claims 4, 10, 16, and 22, taking claim 4 as representative, Meuwissen, as modified, discloses the elements of claim 3 discussed above. Meuwissen also discloses:
wherein the second processor generates one or more memory addresses for processing the overhead operations based at least in part on the first instruction and at least one second instructions, the at least one second instructions corresponding to a count for each of the set of loops of the loop structure (Meuwissen discloses, at ¶ [0036], an instruction that includes an indication of a loop start which is a memory address, as indicated at ¶ [0032]. As disclosed at ¶ [0042, Meuwissen also discloses instructions to decrement a counter and generating addresses based on the results of the counter decrementing.).

Regarding claims 5, 11, 17, and 23, taking claim 5 as representative, Meuwissen, as modified, discloses the elements of claim 1 discussed above. Meuwissen also discloses:
wherein the loop structure comprises a nested loop, a cascade of loops or a combination thereof (Meuwissen discloses, at ¶ [0032], a loop structure that includes nested and cascaded loops.).

Regarding claims 6, 12, 18, and 24, taking claim 6 as representative, Meuwissen, as modified, discloses the elements of claim 1 discussed above. Meuwissen also discloses:
wherein the second processor executes instructions for processing the overhead operations within a same time period as the first processor executes instructions for processing the compute operations (Meuwissen discloses, at ¶ [0033], initializing loops (which is an overhead operation) while the loop construct is executing.).

Response to Arguments
On page 10 of the response filed July 14, 2022 (“response”), the Applicant argues, “Plotnikov et al. does not teach or suggest each respective loop of at least two loops of the set of loops is executed with a respective base value that is set for an iteration of the respective loop based on incrementing a respective other base value of a parent loop of the respective loop by a respective other stride value that corresponds to the parent loop of the respective loop, as recited in the Applicant's claim 1. The cited sections of Plotnikov et al. are explicitly directed to loop collapsing, which is applied to "multi-nested loops ... to create a loop without nests, controlled by a new loop counter that is incremented on every iteration of the collapsed loop" (Plotnikov et al.,   [0002]). Plotnikov et al. does not show that the collapsed loop is executed with a respective base value that is set based on incrementing another base value of a parent loop of the respective loop by another stride value that corresponding to the parent loop of the respective loop. That Plotnikov et al. shows a subset of loops can be collapsed is of no moment, because Plotnikov et al. does not teach or suggest that the collapsed subset of loops is executed with a respective base value that is set based on incrementing another base value of a parent loop of the collapsed loop by another stride value that corresponding to the parent loop of the collapsed loop (see, e.g., Id.,   [0070]). Table 6 of Plotnikov et al., cited by the Office Action, is reproduced below. Plainly, no element is shown that could reasonably be interpreted as a respective base value that is set for an iteration of the respective loop based on incrementing a respective other base value of a parent loop of the respective loop by a respective other stride value that corresponds to the parent loop of the respective loop.”
Though fully considered, the Examiner respectfully disagrees. The Examiner maintains that  Plotnikov discloses executing loops using base values set based on incrementing base values of a parent loop by the parent loop’s stride. See, e.g., Plotnikov, Table 4, reproduced below. 

    PNG
    media_image1.png
    163
    440
    media_image1.png
    Greyscale

The variable A in Table 4 depends on computations iteratively performed using values in a multidimensional array. See, e.g., Plotnikov, ¶ [0061]. The variable A and the computations both depend on the index values set for each loop level. The respective index values are updated by respective stride values. Thus, Plotnikov discloses executing respective loops with base values set for parent loops using the parent loop’s stride. Accordingly, the Applicant’s arguments are deemed unpersuasive.   

On pages 11-12 of the response the Applicant argues the remaining claims are allowable for similar reasons. 
Though fully considered, the Examiner respectfully disagrees. The remarks and rejections presented above apply similarly to these claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN DOMAN whose telephone number is (571)270-5677.  The examiner can normally be reached on Monday through Friday 8:30am-6pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWN DOMAN/Primary Examiner, Art Unit 2183